Juda failed to establish its entitlement to judgment as a matter of law on its defense that the Graves Amendment applied to shield it from vicarious liability for plaintiffs injuries (see 49 USC § 30106; Graham v Dunkley, 50 AD3d 55, 57-58 [2008], appeal dismissed 10 NY3d 835 [2008]). The record presents triable issues of fact with respect to whether Juda was a bona fide commercial lessor of motor vehicles and whether it had entered into a valid lease agreement with JCV which was Salazar’s employer. Concur — Mazzarelli, J.E, Saxe, Acosta, DeGrasse and Manzanet-Daniels, JJ.